 1   Joseph E. Addiego III (CA SBN 169522)
     John D. Freed (CA SBN 261518)
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111
     Telephone:    (415) 276-6500
 4   Facsimile:    (415) 276-6599
     Email:        jakefreed@dwt.com
 5                 joeaddiego@dwt.com

 6   Attorneys for Defendant
     ESSEX PROPERTY TRUST, INC.
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                THE NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11

12   ANGELE GIROUX,                                   )   Case No. 16-cv-01722-HSG
                                                      )
13                 Plaintiff,                         )   SECOND STIPULATION AND ORDER
                                                      )   REGARDING EXTENSION TO
14          v.                                        )   DEADLINE FOR SUBMISSION OF
                                                      )   STIPULATED JUDGMENT
15   ESSEX PROPERTY TRUST, INC.,                      )
                                                      )
16                 Defendant.                         )
                                                      )
17                                                    )
                                                      )
18                                                    )
                                                      )
19

20

21

22

23

24

25

26

27

28

                                                  1
     SECOND STIPULATION RE STIPULATED JUDGMENT DEADLINE
     Case No. 16-cv-01722-HSG
 1           On March 14, 2019, the Court entered its Order Granting Motion for Final Approval of

 2   Class Action Settlement and Granting Motion for Class Counsel Attorneys’ Fees and Costs (“Final

 3   Approval Order”) (Dkt. 80), which directed the parties to file a Stipulated Judgment by March 29,

 4   2019.

 5           On or about March 25, 2019, AllClear, the identity theft protection company that had

 6   committed to provide the additional identity theft protection contemplated in the settlement

 7   approved by the Court, informed Essex it had been acquired by Experian and would not provide

 8   those identity theft protection services. The parties immediately responded, and began negotiating

 9   an extension of coverage with AllClear and to identify a new service provider of identity theft

10   protection upon the expiration of the AllClear coverage.

11           On March 29, 2019, in order to give the parties time to complete this process and submit a

12   proposal to the Court to address this unanticipated issue, the parties submitted a Stipulation

13   requesting that the Court continue the March 29, 2019 deadline to submit the Stipulated Judgment

14   for two weeks, until April 12, 2019 (Dkt 81). On April 1, 2019, the Court entered an Order

15   granting the requested continuance to April 12, 2019 (Dkt. 82).

16              Essex secured a one year extension of coverage from AllClear for those class members

17   who were previously enrolled with AllClear, to ensure continuous coverage. The parties have

18   agreed upon a vendor to provide the necessary services for the remainder of the periods identified

19   in the approved settlement. The parties continue to work diligently to finalize the agreement with

20   the new vendor, as well as the logistics of notifying the class and implementing that replacement

21   coverage. The parties request an additional two week extension, to April 26, 2019, to allow

22   sufficient time to complete these tasks before submitting the Stipulated Judgment.

23

24           IT IS SO STIPULATED.

25

26

27

28

                                                      2
     SECOND STIPULATION RE STIPULATED JUDGMENT DEADLINE
     Case No. 16-cv-01722-HSG
 1          DATED: April 15, 2019
                                           DAVIS WRIGHT TREMAINE LLP
 2                                         Joseph E. Addiego III
                                           John D. Freed
 3
                                           By:/s/ Joseph E. Addiego III
 4                                                Joseph E. Addiego III
 5                                         Attorneys for Defendant
                                           ESSEX PROPERTY TRUST, INC.
 6

 7
                                           STUTHEIT KALIN LLC
 8                                         Kyann C. Kalin

 9                                         By: /s/ Kyann C. Kalin
                                                   Kyann C. Kalin
10
                                           Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
     SECOND STIPULATION RE STIPULATED JUDGMENT DEADLINE
     Case No. 16-cv-01722-HSG
                                CERTIFICATION OF CONCURRENCE
 1

 2          Pursuant to L.R. 5-1, I hereby attest that Kyann C. Kalin, counsel for Plaintiff Angele

 3   Giroux, has provided his concurrence in the electronic filing of the foregoing document entitled

 4   STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO DEADLINE
 5   FOR SUBMISSION OF STIPULATED JUDGMENT
 6
                                                  /s/ Joseph E. Addiego III
 7                                                       Joseph Addiego III

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
     SECOND STIPULATION RE STIPULATED JUDGMENT DEADLINE
     Case No. 16-cv-01722-HSG
 1                                               ORDER

 2          Presently before the Court is the parties’ Second Stipulation [and Proposed Order]

 3   Regarding Extension of the Deadline for Submission of a Stipulated Judgment. The deadline is

 4   hereby extended until April 26, 2019.

 5

 6          IT IS SO ORDERED.

 7   Date: April 15, 2019                        ________________________________
 8                                                     Hon. Haywood S. Gilliam, Jr.
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
     SECOND STIPULATION RE STIPULATED JUDGMENT DEADLINE
     Case No. 16-cv-01722-HSG
